Case: 14-12202   Date Filed: 07/10/2015   Page: 1 of 10


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-12202
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:13-cv-02118-ODE



RONALD A. NURSE,
                                                          Plaintiff-Appellant,

                             versus

SHERATON ATLANTA HOTEL,
WALDEN UNIVERSITY,
MATHEW BUCKLEY,
Hon. Dr.,
SAVITI SAXON-DIXON,
Hon. Dr.,

                                                      Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                            (July 10, 2015)
                 Case: 14-12202    Date Filed: 07/10/2015      Page: 2 of 10


Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

       Ronald A. Nurse, proceeding pro se, appeals the district court’s sua sponte

dismissal with prejudice of his amended complaint, which asserted 21 claims

against the Sheraton Atlanta Hotel, Walden University, and two university

employees, including alleged violations of Title VI of the Civil Rights Act of 1964,

42 U.S.C. § 2000d; Title IX of the Education Amendments of 1972, 20 U.S.C.

§1681-1688; and the Age Discrimination Act of 1975, 42 U.S.C. §§ 6101-6107.

After a careful review of the record and Mr. Nurse’s brief, we affirm. 1

                                              I

       A magistrate judge granted Mr. Nurse leave to proceed in forma pauperis,

but noted that because he was proceeding IFP, his initial complaint was subject to

sua sponte review prior to service of process under 28 U.S.C. § 1915(e)(2). See

D.E. 11. The magistrate judge ruled that Mr. Nurse’s complaint failed to state a

claim upon which relief could be granted, and was an impermissible shotgun

pleading. Accordingly, the magistrate judge ordered Mr. Nurse to amend his

complaint within 14 days, and provided Mr. Nurse with specific, detailed

instructions on how to remedy the complaint’s deficiencies.                Mr. Nurse was

instructed to:

       1
          The appellees were not served with Mr. Nurse’s complaint or amended complaint in the
district court, and consequently did not file a responsive brief on appeal.
                                              2
              Case: 14-12202     Date Filed: 07/10/2015    Page: 3 of 10


      (1) address the shortcomings noted [in the order]; (2) comply with the
      pleading requirements of Rules 8 and 9 of the Federal Rules of Civil
      Procedure; (3) include a factual background section setting forth
      specific factual allegations in support of [his] claims which directly
      pertain to [his] case; (4) identify by reference with specific factual
      allegations and acts by the Defendants support[ing] each cause of
      action within each count of [his] Complaint; (5) clearly specify which
      Defendant is responsible for the alleged unlawful acts referenced
      within the Complaint; (6) clearly indicate the Defendant or
      Defendants against whom [he] is bringing each cause of action and
      fully identify each Defendant’s role with regard to any alleged cause
      of action; (7) clearly identify by specific reference the federal, state or
      local law or laws within each cause of action asserted by [him]; and
      (8) exclude all generalized and immaterial facts, statement and
      allegations not specifically related to [his] claims of relief.

Id. at 7–8 (emphasis original). The magistrate judge concluded by cautioning Mr.

Nurse that “failure to timely file his repleaded Complaint and cure the

aforementioned deficiencies will result in this Court’s recommendation that

[his] case be dismissed with prejudice.” Id. at 8 (emphasis original).

      Mr. Nurse filed an amended complaint, which the district court ruled was

untimely. See D.E. 17 at 4. Nonetheless, the district court reviewed Mr. Nurse’s

amended complaint and ruled that it was frivolous, see id. at 5–6, and that, “like

the original Complaint, [the amended complaint was] a classic shotgun pleading.”

Id. at 6–7. Specifically, the district court stated that “[d]ue to the shotgun nature of

[Mr. Nurse’s] Amended Complaint, it is virtually impossible . . . to ascertain the

facts intended to support each claim for relief, and any such effort to do so derails

the Court’s obligation to administer justice in an orderly, efficient, and effective


                                           3
               Case: 14-12202        Date Filed: 07/10/2015      Page: 4 of 10


manner.” Id. at 8. The district court went on to note that Mr. Nurse attempted to

amend his complaint three times, but “repeatedly failed to comply with Rules 8

and 9 of the Federal Rules of Civil Procudure.” Id. 2

       The district court ruled that Mr. Nurse’s amended complaint “suffers from

many of the same deficiencies cited in [the magistrate’s] dismissal . . . of the

original Complaint.” Id. at 6. The district court dismissed Mr. Nurse’s amended

complaint with prejudice and subsequently entered judgment dismissing the action

as frivolous “pursuant to 28 U.S.C. [§] 1915A.” [D.E. 18.]

                                               II

       Because we may affirm on any of the grounds set forth by the district court,

we first address the dismissal of Mr. Nurse’s amended complaint for failure to

comply with court rules and a court order. We review such an order for abuse of

discretion. See Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337

(11th Cir. 2005). We have explained that under this deferential standard of review,

we will not disturb a district court’s ruling “unless we find that the district court [ ]

made a clear error of judgment, or [ ] applied the wrong legal standard.” Guideone




       2
          The district court’s docket indicates that Mr. Nurse filed two motions for leave to
amend his initial complaint, see D.E. 9 & 10, prior to the magistrate judge’s order putting Mr.
Nurse on notice that his initial complaint was deficient and warning him that failure to cure the
deficiencies could result in dismissal with prejudice. See D.E. 11. Mr. Nurse’s motions for
leave to amend include memoranda in support of the motions, which, like his complaint,
amended complaint, and brief on appeal, are difficult to decipher.
                                               4
              Case: 14-12202     Date Filed: 07/10/2015   Page: 5 of 10


Elite Ins. Co. v. Old Cutler Presbyterian Church, Inc., 420 F.3d 1317, 1325 (11th

Cir. 2005).

                                          III

      District courts “possess[ ] the inherent power to police [their] dockets.”

Mingo v. Sugar Cane Growers Co-op. of Fla., 864 F.2d 101, 102 (11th Cir. 1989).

Included within this inherent power is the authority to “impose formal sanctions

upon dilatory litigants.” Id. The sanctions available to a district court “range from

a simple reprimand to an order dismissing the action with or without prejudice.”

Mingo, 864 F.2d at 102 (emphasis added). See also Goforth v. Owens, 766 F.2d

1533, 1535 (11th Cir. 1985) (“The court's power to dismiss is an inherent aspect of

its authority to enforce its orders and insure prompt disposition of lawsuits.”).

      We have recognized that dismissal with prejudice is an extreme sanction,

which should be employed as a last resort.         See Goforth, 766 F.2d at 1535.

Dismissal with prejudice may be appropriate, however, in cases where, as here, the

party, as opposed to the party’s lawyer, is culpable. See Betty K Agencies, 432

F.3d at 1337. “[D]ismissal with prejudice, . . . sua sponte, . . . may be properly

imposed only when: (1) a party engages in a clear pattern of delay or willful

contempt (contumacious conduct); and (2) the district court specifically finds that

lesser sanctions would not suffice.” Id. at 1338 (internal quotation marks and

citation omitted). Nevertheless, we have occasionally “found implicit in an order


                                           5
             Case: 14-12202     Date Filed: 07/10/2015   Page: 6 of 10


the conclusion that lesser sanctions would not suffice.” Mingo, 864 F.2d at 102

(internal quotation marks and citation omitted). See also Goforth, 766 F.2d at

1535 (“The record also supports an implicit finding that any lesser sanction than

dismissal would not have served the interests of justice.”); Zocaras v. Castro, 465

F.3d 479, 484 (11th Cir. 2006) (explaining that a district court need not explicitly

consider lesser sanctions and reject them in order to dismiss with prejudice).

Importantly, we have explained that “dismissal upon disregard of an order,

especially where the litigant has been forewarned, generally is not an abuse of

discretion.” Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (involving a

pro se litigant who “stubbornly violated the Federal Rules and court orders”).

      A shotgun pleading is one where “it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief.” Anderson v.

Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996).

“Such pleadings divert already stretched judicial resources into disputes that are

not structurally prepared to use those resources efficiently.”     Wagner v. First

Horizon Pharm. Corp., 464 F.3d 1273, 1279 (11th Cir. 2006).               We have

condemned shotgun pleadings for decades. See Davis v. Coca-Cola Bottling Co.

Consol., 516 F.3d 955, 979, 985 n.54 (11th Cir. 2008) (“[S]ince 1985 we have

explicitly condemned shotgun pleadings upward of fifty times.”). Where, as here,

“the plaintiff fails to comply with the court's order—by filing a repleader with the


                                         6
              Case: 14-12202     Date Filed: 07/10/2015     Page: 7 of 10


same deficiency—the court should strike his pleading or, depending on the

circumstances, dismiss his case and consider the imposition of monetary

sanctions.” Byrne v. Nezhat, 261 F.3d 1075, 1133 (11th Cir. 2001), abrogated on

other grounds by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008).

      The magistrate judge provided Mr. Nurse with specific, detailed instructions

on how to remedy the deficiencies of his complaint and directed him to the

applicable Federal Rules of Civil Procedure for guidance. Rather than heed this

advice, however, Mr. Nurse filed an amended complaint that is just as confusing as

his initial complaint and four times as long. From our point of view, the magistrate

judge’s and the district court’s characterization of Mr. Nurse’s amended complaint

as a shotgun complaint is fitting. Indeed, it is a far cry from the “short and plain

statement of the claim,” required by Rule 8 of the Federal Rules of Civil

Procedure. Rather, it is an 18-page hodgepodge of allegations and defendants that

we cannot reasonably decipher. See D.E. 13.

      The amended complaint contains 21 counts alleging violations of Title VI of

the Civil Rights Act of 1964, Title IX of the Education Amendments of 1972, the

Age Discrimination Act of 1975, unfair business practices, “malfeasance and

continuous misandry,” fraud of federal student loans, breach of confidentiality,

slander and libel, “taunting and teasing the plaintiff after he filed his lawsuit,” cruel

and unusual punishment, false advertising, malicious prosecution, “conspiracy to


                                           7
               Case: 14-12202    Date Filed: 07/10/2015   Page: 8 of 10


destroy plaintiff’s education and lifestyle,” infliction of emotional distress, failing

to protect plaintiff from bullying and hate crimes, and violations of the Fourteenth

Amendment—to name but a few.

      History teaches us that “unless cases are pled clearly and precisely, . . . [a]

trial court's docket becomes unmanageable, the litigants suffer, and society loses

confidence in the court's ability to administer justice.” Anderson, 77 F.3d at 367.

Filing a lawsuit is a serious matter, which often times results in significant

consequences to the parties.     And judicial resources are far too scarce to be

exploited by litigants who, after being specifically advised about how to correct

their errors and warned that failing to do so will result in dismissal with prejudice,

continue in their recalcitrance. See Wagner, 464 F.3d at 1279. On this record, and

in light of Mr. Nurse’s failure to heed the magistrate judge’s explicit guidance, we

are hard-pressed to see how allowing Mr. Nurse to amend his complaint a third

time would have yielded a more intelligible pleading. Accordingly, we conclude

that district court did not abuse its discretion by dismissing Mr. Nurse’s amended

complaint with prejudice. See Kuehl v. F.D.I.C., 8 F.3d 905, 908 (1st Cir. 1993)

(affirming dismissal with prejudice of pro se plaintiffs’ amended complaint where

plaintiffs failed to follow magistrate judge’s instructions). See also Moon, 863

F.2d at 837.




                                          8
              Case: 14-12202     Date Filed: 07/10/2015     Page: 9 of 10


                                          III

      As noted above, the magistrate judge granted Mr. Nurse leave to proceed in

forma pauperis. A district court shall dismiss an IFP complaint at any time if it

determines that the action or appeal (i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). A

similar provision appears in 28 U.S.C. § 1915A, but that provision applies to only

civil actions in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.

      The judgment states that the amended complaint was dismissed pursuant to

§ 1915A, but that provision is inapplicable because Mr. Nurse was not a prisoner

and did not seek redress from a governmental entity. Therefore, although we

affirm the district court’s order, we vacate the judgment, in part, and remand sua

sponte for the limited purpose of correcting the clerical error in the judgment. See

United States v. Campos-Diaz, 472 F.3d 1278, 1280 (11th Cir. 2006).

                                           IV

      We affirm the district court’s dismissal of Mr. Nurse’s amended complaint

with prejudice, vacate the judgment, and remand for the district court to correct its

citation in the judgment to 28 U.S.C. § 1915A.




                                           9
        Case: 14-12202   Date Filed: 07/10/2015   Page: 10 of 10


    AFFIRMED IN PART, VACATED IN PART, AND REMANDED

WITH INSTRUCTIONS.




                                  10